 Case 4:18-cv-00502-ALM Document 37 Filed 05/28/19 Page 1 of 3 PageID #: 262



                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

KATHRYN L. BARKER                                     §
                                                      §
vs.                                                   §             CIVIL ACTION NO. 4:18-cv-502
                                                      §
UHS OF TEXOMA, INC.                                   §
D/b/a TEXOMA MEDICAL CENTER                           §

                     OPPOSED MOTION FOR EXTENSION OF TIME
              FOR PLAINTIFF TO FILE RESPONSE TO DEFENDANT’S MOTION
                         FOR SUMMARY JUDGMENT (DKT# 32)

TO THE HONORABLE JUDGE OF SAID COURT:

           COMES NOW, Kathryn L. Barker, Plaintiff in the above entitled and numbered cause, and

files this opposed motion for extension of time for Plaintiff to file her response to Defendant’s

motion for summary judgment (dkt# 32), and, in support thereof, would respectfully show the Court

the following:

                                                      I.

           Defendant originally filed its motion for summary judgment (dkt#32) on May 6, 2019.

Plaintiff’s response is due May 28, 2019.

           Plaintiff’s counsel is a sole practitioner. The Parties participated in a mediation session in

this matter on May 21, 2019 which was ultimately unsuccessful. In the three week period since May

6, 2019, Plaintiff’s counsel has had four depositions and numerous deadlines to meet.

           In addition, Plaintiff’s counsel’s legal assistant has been fighting a respiratory condition and

been unable to work fully.




Opposed Motion for Extension of Time to File Response to Defendant’s Motion for Summary Judgment - Page 1
\federal\barker\extresp.msn\052819\jrh
 Case 4:18-cv-00502-ALM Document 37 Filed 05/28/19 Page 2 of 3 PageID #: 263



           Plaintiff requests a seven day extension of time to respond to Defendant’s motion for

summary judgment to June 4, 2019.

                                                     II.

           On May 28, 2019, Plaintiff requested the extension of time from Defendant’s lead counsel,

Tracy Graves Wolf. Ms. Wolf did not respond to counsel’s email or to his voice mail.

                                                     III.

           Plaintiff would show the Court that this request for an extension is not solely for the purposes

of delay, but so that justice may be served.

           WHEREFORE, PREMISES CONSIDERED, the above the Plaintiff respectfully requests

the Court enter an order extending the time for Plaintiff to file her response to Defendant’s motion

for summary judgment until June 4, 2019, and for such other and further relief, at law or in equity, to

which she may justly be entitled.

                                                            Respectfully submitted,

                                                            RONALD R. HUFF
                                                            Attorney and Counselor at Law
                                                            112 South Crockett Street
                                                            Sherman, Texas 75090
                                                            (903) 893-1616 (telephone)
                                                            (903) 813-3265 (facsimile)
                                                            ronhuff@gcecisp.com

                                                            /s/ Ronald R. Huff_________
                                                            Ronald R. Huff (SBN 10185050)

                                                            ATTORNEY FOR PLAINTIFF




Opposed Motion for Extension of Time to File Response to Defendant’s Motion for Summary Judgment - Page 2
\federal\barker\extresp.msn\052819\jrh
 Case 4:18-cv-00502-ALM Document 37 Filed 05/28/19 Page 3 of 3 PageID #: 264



                                         CERTIFICATE OF CONFERENCE

           The undersigned certifies that on the 28th day of May 2019, I attempted to discuss the

extension of time for Plaintiff to respond to Defendant’s motion for summary judgment with Tracy

Graves Wolf, lead attorney for Defendant, by email and telephone. Ms. Wolf did not respond to my

email or to the voice mail I left her.

                                                          /s/ Ronald R. Huff_________
                                                          Ronald R. Huff



                                           CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on May 28, 2019, a true and correct copy of the

foregoing was forwarded electronically via the CM/ECF system in accordance with the FEDERAL

RULES OF CIVIL PROCEDURE to:

Tracy Graves Wolf
Brent Sedge
Lewis Brisbois Bisgaard & Smith, LLP
2100 Ross Avenue, Suite 2000
Dallas, Texas 75201



                                                          /s/ Ronald R. Huff_________
                                                          Ronald R. Huff




Opposed Motion for Extension of Time to File Response to Defendant’s Motion for Summary Judgment - Page 3
\federal\barker\extresp.msn\052819\jrh
